CCA 20150393. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals and the record of trial, it -is noted that the military judge neglected to seal the transcript of an MRE 412 hearing at pages 49-70 of the record. Accordingly, it is ordered that the petition is hereby granted and that the decision of the United States Army Court of Criminal Appeals is .affirmed.*

 The Clerk of the Court is ordered to seál pages 49-70 of the record of trial.